on petition eor rehearing.
Beard, Justice.
Counsel for plaintiff have filed a petition for a rehearing in this case; and in their brief in support of the petition they contend that the decision handed down February 10, . 1910 (Advance Sheets, ioó Pac. 923), is in conflict with .the decision in Board of Commissioners v. Perkins, 5 Wyo. 166; because the Court in that case in answer to the sixth ■question there submitted said: “Fremont, Johnson and Sheridan Counties were divided by the Act of 1890. No vote was necessary.” From this it is argued that when the Legislature created the County of Park, defining its boundaries and giving it a name, Big Horn County was thereby •divided, according to the decision in the Perkins case; and that the Legislature had no power to divide a county without the vote provided for in the Constitution.
We think counsel overlook the fact that at the time the Act of 1890 creating Big Horn County was passed, there was no constitutional provision prohibiting the Legislature from dividing a county by creating a new county out of part .■of its territory. That is, the Legislature had the power to ■do everything necessary to the complete establishment of a new political subdivision of the state and the establishment ■of a county government over the territory embraced within the new county so created, except the election of its officers ■and the selection of its county seat. When the new county .and the county or counties from which its territory was taken, possessed the necessary qualifications as to' population *339and property, whether at the time óf its creation or after-wards, it could proceed upon the petition of three hundred electors, qualified as the law required, to elect its officers and select a county seat, and thus establish its county government, whether the majority of those residing within the territory desired to do so or not. But since the adoption of the Constitution, counties thereafter created can proceed to the establishment of such new county government only by consent of a majority of the qualified electors residing within the limits of the proposed new county voting upon the question. To otherwise state it, under the provisions of the Constitution it now requires both the act of the Legislature and the vote to accomplish what, prior to that time, the Legislature could and did do in the matter of Big Horn County. As one step in the establishment of a separate county government over the territory embraced within the new but-unorganized county, three hundred electors may still petition therefor, but further steps in the organization shall not be then taken unless authorized by the vote provided for by the Constitution. The question in the Perkins case was not the same question presented in this case. In that case prior to-the adoption of the Constitution, Big Horn County had been created but remained unorganized until afterwards. Everything had been done which the law then required to be done to invest it with all the powers, rights and duties of a separate county government with full and complete jurisdiction over its territory, separate from and independent of the counties from which its territory was taken, except to elect its officers and select its county seat; and the question was, as stated by the court, “Can Big Horn County now be legally organized?” It was held that “Because Big Horn County has not the population required it cannot now be organized.” It was further held that when it had acquired, the requisite population it could proceed to organize under the act creating it,- without a vote. The question in the case before us is whether Chapter 19, S. L. 1909, creating Park County, violates the constitutional provision that “no *340•county shall be divided unless a majority of the qualified electors of the territory proposed to be cut off voting upon the proposition shall vote in favor of the division.” If, as said in the opinion, the act is to be construed as effecting .an immediate division of Big Horn County, then it is unconstitutional. In determining the true meaning of the language used and the proper construction to be placed upon the act, so as to arrive at the intent of the Legislature, it must be considered in connection with the constitutional provisions and contemporaneous legislation with reference to the same subject. We should not attribute to the Legislature an intent to violate the plain language of the Constitution, as would be the case had it been intended by the act in question to attempt to divide Big Horn County without the required vote. That such was not intended, we think, ■clearly appears by Chapter 75, S. L- 1909, enacted at the same session of the Legislature, wherein the method for taking such vote is provided. By that act the Legislature recognized the limitation placed upon its powers by the Constitution with reference to the division of existing counties in the creation of new counties and practically put its own •construction upon Chapter 19, creating Park County. The vote on the question of division has been taken, the majority being in favor of division, and, as we have already stated, the law as it is now written requires both the act of the Legislature creating the county and the vote on the ■question of division to accomplish what the Legislature had the power to do and did do in the matter of Big Horn •County as the law then existed, whether the vote on the question of division be regarded as a step in the creation •or in the organization, or as an intermediate step between “creation” and “organization,” now required by the Constitution. Keeping in mind this change made in the law by the Constitution, we think there is no conflict between the decision in the Perkins case and the opinion handed dbwn in the case at bar.
*341That being the only question presented by the petition for rehearing, a rehearing is denied.

Rehearing denied.

Potter, C. J., concurs.
Scott, J., being absent, did not take part in the consideration of the petition for rehearing.